Citation Nr: 1825215	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for bilateral pes planus.

4. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to March 1989 and is in receipt of the Combat Action Ribbon. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for PTSD and assigned the same an initial 50 percent rating, and denied entitlement to service connection for bilateral hearing loss, a bilateral knee disability, and pes planus. 

An April 2018 rating decision of the RO denied entitlement to a TDIU, based on the Veteran's January 2018 claim of entitlement to such; however, the issue of entitlement to a TDIU is part and parcel of the Veteran's increased rating claim and is thus pending during the appellate period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript is of record.

As concerning the claim of entitlement to an initial rating in excess of 50 percent for service-connected PTSD, the Veteran specifically limited his appeal to the issue of entitlement to a 70 percent schedular rating, if he was also granted a TDIU.  During his November 2017 Board hearing, his attorney stated that the grant of a 70 percent rating and a TDIU would satisfy the appeal.  Although a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).

The issue of entitlement to service connection for bilateral pes planus, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the Veteran's November 2017 Board hearing, prior to the promulgation of a decision in the appeal, he requested withdrawal of his claims, to include entitlement to service connection for bilateral hearing loss and entitlement to service connection for a bilateral knee disability.

2. During the entire appellate period, the Veteran's service-connected PTSD has been manifested by the inability to establish and maintain effective relationships, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, and difficulty in adapting to stressful circumstances.

3.  From March 29, 2011 to July 31, 2012, and from May 21, 2014, forward, the Veteran's service-connected PTSD alone was sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.





CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for an initial rating of 70 percent, and no more, for service-connected PTSD have been met during the entire rating period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.2, 4.3, 4.130, Diagnostic Code (DC) 9411 (2017).

3. From March 29, 2011 to July 31, 2012, and from May 21, 2014, forward, the criteria for entitlement to a TDIU based upon PTSD alone are satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204.  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board. 

During the Veteran's November 2017 Board hearing, he asserted that he was withdrawing his claims, to include entitlement to service connection for bilateral hearing loss and entitlement to service connection for a bilateral knee disability. 

The Board therefore finds that the Veteran had withdrawn those appeals.  The withdrawal was memorialized in the hearing transcript, prior to the issuance of a final decision on this matter.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204.  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal; accordingly, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  The Board, therefore, does not have jurisdiction over the appeal of these claims, and the appeals must be dismissed.

Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  By the February 2012 rating decision on appeal, the AOJ assigned the Veteran's PTSD a 50 percent initial rating.  Under DC 9411, in pertinent part, as the Veteran has expressed satisfaction with a 70 percent rating, if such could be granted with a TDIU; a 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id.  

On VA examination in January 2012, the examiner reported that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

The Veteran reported that others felt that he was too serious and that he isolated himself from others.  He reported that he had no relationship with his daughter, and reported that he had several close friends and had a girlfriend of two years.  
The Veteran presented on-time and was alert and responsive in all spheres.  He was neatly dressed and appropriately groomed.  His hygiene appeared good.  His speech was normal, his eye contact was good, his thought processes were logical and linear, and his thought content was relevant and coherent.  There was no evidence of thought disorder, and his intelligence was average.  His insight and judgment appeared intact; he denied having plans of ideas of harming himself or others.  He reported some short-term memory problems.  He endorsed disturbances of motivation and mood and the inability to maintain effective relationships.  The Veteran was unemployed.

During his November 2017 Board hearing, the Veteran reported that he was too serious and was annoyed when "the guys joked around and stuff," and on days when he was depressed, he could not get up and just stayed home, watching television.  He reported that such episodes occurred from one to three times each week.  He reported that he got into a lot of arguments with "the guys."  He reported that he did not like to travel, that he could not handle rudeness and hearing people's conversations on trains and buses, that he could not handle crowds.  He reported that he no longer had a sense of humor, that he had anxiety, and that he "read people wrong."  He asserted that he spoke too loudly and some people, supervisors and co-workers, considered such an attitude problem.  He reported that he was discharged from a job because he was speaking aggressively.  He asserted that he had relationship problems, and was most comfortable in his own environment, in the dark.

On VA examination in January 2018, the examiner reported that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The examiner reported that the Veteran had remained single and had experienced the loss of several siblings and close friends in the past few years, and that he identified several people who he could call for support.  The Veteran reported that he had not been working for years, and that most recently, he was working for the engineering department at the West Roxbury VA Medical Center (VAMC) in a compensated work therapy (CWT) position for several months.  He reported that last week, he was notified that he lost his position because people did not want to work with him, which came as a surprise to him as he had been getting positive feedback on his performance.  

The Veteran complained of irritable behavior and angry outbursts, with little or no provocation, typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, flashbacks, persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and the persistent inability to experience positive emotions.  The Veteran endorsed depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impairment of short- and long-term memory, flattened affect, disturbances of motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, and impaired impulse control. 

The Veteran was alert and oriented to person, place and time, his thinking was logical and goal-oriented, his speech was fluent and normal, his auditory       comprehension was within normal limits, and he was casually dressed and neatly groomed.  His mood was anxious and depressed, his affect was constricted in range, he exhibited no signs of hallucinations or delusions, and he denied homicidal or suicidal ideation.  

The Veteran's VA treatment records demonstrate his long-term participating in group counseling, with individual sessions and the prescription of medication.  The balance of his treatment records does not contain results of mental status examinations, or such are unremarkable.  Based on the two VA examinations of record, and the Veteran's testimony during his Board hearing, the Board finds that a 70 percent schedular rating is warranted for his service-connected PTSD during the entire appellate period.

The Veteran has demonstrated the inability to establish and maintain effective relationships, as reported during his January 2012 VA examination; and has demonstrated near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, and difficulty in adapting to stressful circumstances, as reported during his January 2018 VA examination.  Such are symptoms contemplated by the applicable rating criteria to warrant a 70 percent rating.  38 C.F.R. § 4.130, DC 9411.

While the balance of the Veteran's symptoms reported that warrant an increased rating, a rating of 70 percent, were reported during the latter part of the appellate period, more recently, during his January 2018 VA examination, there is no indication that such represents a worsening of his symptoms only since January 2018.  It is significant that the balance of the VA examination report, regarding reported symptoms, is almost empty.  Resolving all benefit of the doubt in favor of the Veteran, the Board finds that the 70 percent rating for service-connected PTSD is warranted during the entire appellate period.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  VA regulations place the responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16 (a)).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a claimant's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Pertinent to the present appeal, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16 (a).  The Veteran's service-connected PTSD, his single service-connected disability producing unemployability, by the decision herein, is rated as 70 percent disabling for the entire appellate period; the Veteran thus meets the percentage requirements for schedular consideration of entitlement to TDIU.  Id.

Records from the Social Security Administration and VA treatment records show that for the period from March 29, 2011 to July 31, 2012, the Veteran was unemployed and experienced periods from homelessness.  He started a job on August 1, 2012.

On his Application for Increased Compensation based on Unemployability, the Veteran reported that he last worked full time in 2014, as a driver.  The Veteran's last non-sheltered employer, in a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, reported that the Veteran's last day of work was May 20, 2014, and that he was terminated due to violating rules of conduct.

During VA treatment in June 2014, the Veteran reported that he volunteered at a museum, building exhibits and maintaining buildings, and that his sister started a nonprofit organization two years prior and that he could work at his own pace.  It is unclear if the Veteran's sister's nonprofit organization is the museum and he can work at his own pace there, or if he is also able to work for his sister, at his own pace, in another setting.  During VA treatment in September 2014, the Veteran reported that he was doing odd jobs with a friend, and that such was not very stressful like his last position.

During the Veteran's November 2017 Board hearing, he reported that he had last worked in 2014, as a driver.  As noted above, he reported that he was too serious and was annoyed when "the guys joked around and stuff."  He reported that he got into a lot of arguments with "the guys."  He asserted that he spoke too loudly and some people, supervisors and co-workers, considered such an attitude problem.  He reported that he was discharged from a job because he was speaking aggressively.  

During VA psychiatric treatment in January 2018, discussing his VA vocational plans, the Veteran reported that he had communication issues with his site supervisors and peers in his Compensated Work Therapy (CWT) work at a VA facility, that he did not follow his supervisor and instead wanted to work independently. 

On VA examination in January 2018, the examiner concluded that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social,                       occupational, or other important areas of functioning.  The examiner reported that some of the Veteran's symptoms interfered with interpersonal relatedness, that his irritability or outbursts of anger alienated others and created fear, that his exaggerated startle response caused embarrassment and sometimes 'invited' pranks and teasing, that his panic attacks and flashbacks abruptly removed him from interaction with others, that his apathy and anhedonia sapped the desire to connect with others, that his detachment or estrangement reduced the natural interest in relating to others, and that his restricted range of affect impaired the ability to empathize and appropriately express emotion.  The examiner concluded that the Veteran's symptoms described above impaired his ability to work cooperatively and effectively with supervisors, co-workers, and the public, to a severe extent.

The examiner concluded that the Veteran's difficulty concentrating, recurrent and distressing recollections of the traumatic events, intense psychological distress at exposure to internal or external cues, physiological reactivity on exposure to internal or external cues, flashbacks, avoidance of thoughts or feelings associated with traumatic events, and hypervigilance impaired his ability to understand, follow, and retain instructions, and impaired his ability to communicate effectively and solve technical or mechanical problems to a severe extent.  The examiner reasoned that the symptoms interfered with attention and concentration, directly or indirectly, impeded the encoding of information into memory, and slowed down problem-solving.

The examiner reported that the Veteran's apathy and anhedonia dampened enthusiasm and decreased motivation, that his flashbacks and panic attacks sapped energy and distracted him from his objectives, that his fatigue caused motivation to flag.  The examiner concluded that the symptoms impaired the Veteran's ability to maintain task persistence and pace, to arrive at work on time, and to work a regular work schedule without absences to a severe extent.

Based on such, the Board finds that a TDIU is warranted from March 29, 2011 to July 31, 2012, and from May 21, 2014, forward.  The Veteran's service-connected PTSD produces unemployability without regard to age or nonservice-connected disability.  There is no basis upon which the grant a TDIU from August 1, 2012, to May 20, 2014, as the Veteran was employed full time as a driver during this time period.  Where the evidence establishes that a veteran is gainfully employed on a full-time basis, a TDIU cannot be granted during this period as a matter of law.  See Sabonis v. Brown, 6 Vet App 426   (1994); see also Faust v. West, 13 Vet. App. 342, 356 (2000); 38 C.F.R. § 4.16 (b) (reflecting that, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled).

The Veteran has worked since May 20, 2014, for VA facilities as CWT, and he has discussed working odd jobs with a friend and has volunteered with a museum and/or his sister's nonprofit organization over the course of the appeal.  This employment, however, specifically, the VA CWT work, constitutes marginal employment and, therefore, does not constitute substantially gainful employment.  There is no evidence that such work has permitted him to earn a living wage such that it may be considered substantially gainful employment.  38 C.F.R. § 4.16 (a); Moore, 1 Vet. App. 356.  Even if the Veteran's income exceeds the poverty threshold, the employment has been limited to such in a protected environment, a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).  

The standard for entitlement to TDIU does not require 100 percent unemployability, but rather a more flexible determination as to whether service-connected disability alone prevents substantially gainful employment.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The Board finds that this standard is satisfied and a TDIU is granted, effective May 21, 2014.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. 49.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for a bilateral knee disability is dismissed.

An initial rating of 70 percent, and no more, for service-connected PTSD is granted during the entire appellate period.

From March 29, 2011 to July 31, 2012, and from May 21, 2014, forward, entitlement to a TDIU based solely upon PTSD is granted.


REMAND

The Veteran seeks service connection for his bilateral pes planus.  His June 1982 service enlistment examination indicates that he presented with pes planus, moderate, asymptomatic.  The notation is somewhat illegible, however, the VA examiner, in January 2012, reported that such read "pes planus, moderate, asymptomatic."  The Veteran does not assert otherwise.  

During his November 2017 Board hearing, the Veteran reported that he first noticed his flat feet when he went into the U.S. Marines, that he had no prior problems.  He asserted that he was left in Beirut, that he flew onto the island off of the ship, just after the bomb, to assess the island.  He reported that he had no equipment, limited access to water, and wore the same socks for four days.  He reported that his feet started "getting bad" then, due to sleeping in his boots and being in his boots all of the time.  He reported the use of medication.  He complained of problems with his feet ever since service, and described pain in the top of his foot, on the heel of his foot, with spurs.

On VA examination in January 2012, the Veteran was diagnosed with bilateral pes planus, onset of 1982.  The examiner reported the Veteran's in-service June 1982 pes planus, moderate, asymptomatic on enlistment, as noted above.  The Veteran reported occasional foot pain that was well-mitigated by activity modification and proper footwear.  The examiner reported that October 2008 X-ray examination revealed some heel spurring.  The examiner concluded that the Veteran had congenital pes planus, identified at enlistment, without evidence of in-service aggravation, including consideration of the Veteran's combat experience in Lebanon.

The January 2012 VA opinion is not sufficient to adjudicate the claim.  The examiner did not discuss whether the Veteran's congenital pes planus was a static congenital defect, and if so, whether such was subject to superimposed disease or injury, during service, including consideration of the Veteran's report of sleeping in his boots, wearing his boots all of the time, and experiencing foot symptoms since service.  On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature of any bilateral foot disability and the etiology thereof.

The Veteran's most recent VA treatment records currently associated with the claims file are dated in January 2018.  In January 2012, the Veteran submitted VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in favor of Beth Israel Medical Center and Massachusetts General Hospital.  It does not appear that the AOJ attempted to obtain such records. On remand, the AOJ should obtain the Veteran's updated VA treatment records and attempt to obtain his outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the Veteran's claims file his VA treatment records dated since January 2018.

2. Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain any outstanding relevant private treatment records from Beth Israel Medical Center and/or Massachusetts General Hospital, as he submitted authorizations for such records, now outdated, in January 2012.  Advise him that he may supplement the record with any records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records

3. Then, schedule the Veteran for a VA examination to determine the precise nature and etiology of any present bilateral foot disability.  All indicated tests and studies should be conducted.  

The examiner must identify all current foot disorders found to be present.

The examiner should address the following:

(a) The examiner should determine whether the Veteran's pes planus is a static congenital defect and provide a complete explanation.  See 38 C.F.R. § 4.57 (2017) (discussing differences between the congenital and the acquired condition).  The examiner must specifically state whether the Veteran's pes planus is progressive in nature (i.e. capable of improvement or worsening), or is instead static in nature. 

(b) If the examiner finds that the Veteran's pes planus is progressive or capable of change (either improvement or worsening), the examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the pre-existing pes planus noted at entrance was aggravated or worsened during service, considering the Veteran's participation in combat and his report of wearing boots all of the time, wearing socks for many days in a row, and experiencing foot problems during and since service.

(c)  If the examiner finds that the pre-existing pes planus noted at entrance was aggravated or worsened during service, the examiner must provide an opinion as to whether the increase in severity of the pes planus during service was clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease.

(d) The examiner must also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any other currently diagnosed foot condition aside from pes planus, including heel spurs, had its clinical onset during active service or is related to any incident of service, considering the Veteran's participation in combat and his report of wearing boots all of the time, wearing socks for many days in a row, and experiencing foot problems during and since service.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. After ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


